COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Robert B. Walker and Water Removal and Drying of Houston
                            LLC, formerly doing business as Rainbow International of
                            Houston v. Carolyn Taub, Lori Hood, Johnson, Trent, West
                            & Taylor, LLP and Scottsdale Insurance Company, Inc.

Appellate case number:      01-20-00580-CV

Trial court case number:    2016-20807

Trial court:                295th District Court of Harris County

       Appellants, Robert B. Walker and Water Removal and Drying of Houston LLC,
formerly doing business as Rainbow International of Houston, acting pro se, have filed a
third motion for extension of time in which to file their brief.
      Appellants’ motion for extension of time is granted. Appellants’ brief is due
June 1, 2021. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature:__________/s/ Julie Countiss___________
                           Acting individually


Date: May 18, 2021